Citation Nr: 0528657	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for median nerve impairment.

2.  Entitlement to an increased rating for residuals of a 
right forearm injury, currently rated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for residuals of a 
left calf injury, currently rated as 10 percent disabling.   

4.  Entitlement to an initial evaluation in excess of 10 
percent for a residual scar of the left calf.     

5.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of an injury to the right heel.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from February 1943 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  In an October 2004 
decision, the Board found the schedular criteria for a 
disability rating in excess of 30 percent for median nerve 
impairment had not been met; the schedular criteria for a 
disability rating in excess of 10 percent for the residuals 
of a right forearm injury had not been met; the schedular 
criteria for a disability rating in excess of 10 percent for 
the residuals of a left calf injury had not been met; and the 
schedular criteria for a rating in excess of 10 percent for a 
residual scar of the left calf had not been met.  In the 
October 2004 decision, the Board also remanded the claim for 
entitlement to an initial evaluation in excess of 10 percent 
for the residuals of an injury to the right heel, for 
additional development.     

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2005, the Joint Motion 
to the appeal filed a Joint Motion to Vacate in Part and 
Remand (Joint Motion).  The request was for the Court to 
partially vacate and remand for readjudication the October 
13, 2004, decision of the Board to the extent that it denied 
an initial rating in excess of 30 percent for neurological 
impairment of the right upper extremity; a rating in excess 
of 10 percent for right forearm injury residuals; a rating in 
excess of 10 percent for left lower extremity injury 
residuals, excluding scarring; an initial rating in excess of 
10 percent for residual scarring of the left calf.  In an 
Order, dated on July 18, 2005, the Court granted the Joint 
Motion' motion for remand, and that part of the Board's 
October 2004 decision that denied an initial rating in excess 
of 30 percent for neurological impairment of the right upper 
extremity; a rating in excess of 10 percent for right forearm 
injury residuals; a rating in excess of 10 percent for left 
lower extremity injury residuals, excluding scarring; and an 
initial rating in excess of 10 percent for residual scarring 
of the left calf, was vacated.  The Court remanded the case, 
pursuant to 38 U.S.C.A. § 7252(a) (West 2002), for compliance 
with the instructions contained in the Joint Motion.  Copies 
of the Court's Order and the Joint Motion have been placed in 
the claims file.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, as set forth in the July 2005 Joint 
Motion, in December 1943, while the appellant was in the 
military, he was wounded in action by shell fragments, 
injuring his right "arm" and left calf.  According to the 
Joint Motion, the appellant's discharge examination report, 
dated in October 1945, revealed scars of the forearm, thigh, 
calf, and heel.  The Joint Motion noted that the right and 
left sides were reversed in the description of the scarring.  
The initial VA examination was in May 1949.  A June 1949 
rating decision granted service connection for shell fragment 
wound residuals of the right "arm," muscle group (MG) VII, 
rated at 10 percent disabling under Diagnostic Code 5307, and 
service connected for shell fragment wound residuals of the 
left leg, MG XI, rated at 10 percent disabling under 
Diagnostic Code 5311.  The Joint Motion reported that the 
current appeal was from an August 2002 rating decision where 
the prior ratings, noted above, were continued.  In addition, 
service connection was granted for right median nerve 
impairment, secondary to the right forearm shell fragment 
wound, rated at 30 percent under Diagnostic Code 8515; 
residuals of shell fragment wound of the right heel, rated at 
10 percent under Diagnostic Code 5310; and a residual scar of 
the left calf, rated at 10 percent under Diagnostic Code 
7804.       

In the July 2005 Joint Motion, in regard to the bases for 
remand of the issue of entitlement to an initial evaluation 
in excess of 30 percent for median nerve impairment, it was 
noted that the current 30 percent rating was predicated 
solely on median nerve damage, and was based on the 
dysfunction of that nerve being no more than "moderate."  
In its analysis of that disability, the Board had stated that 
"there [was] no objective evidence of record of any 
atrophy."  However, the Joint Motion noted that the Board 
failed to account for the "thenar eminence atrophy" 
reported in May 2000.  In addition, a March 2000 VA 
examination revealed "possible damage of the appellant's 
right radial nerve."  According to the Joint Motion, that 
potential involvement of a second nerve, due to the right 
forearm shell fragment wound, was not considered by VA in 
evaluating the right upper extremity neurological disability.  
As there had also been some indication of a carpal tunnel 
syndrome, VA's attention was invited to Mettleider v. West, 
11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of service-connected and 
nonservice-connected conditions, the benefit-of-the-doubt 
doctrine, 38 C.F.R. § 3.102, requires that such signs and 
symptoms be attributed to the service-connected condition).    

In regard to the bases for remand of the issue of entitlement 
to an increased rating for residuals of a right forearm 
injury, the Joint Motion stated that there were indications 
that more than one muscle group in the right forearm may be 
involved.  According to the Joint Motion, there were specific 
rules for combining or separately rating injuries to two 
muscle groups in the same anatomical region, depending on 
whether or not they act on the same joint.  Compare 38 C.F.R. 
§ 4.55(e) (injuries to muscle groups not acting on same 
joint), with Jones (Charles) v. Principi, 18 Vet. App. 248, 
256-57 (2004) (injuries to muscle groups acting on same 
joint).  In this regard, the Joint Motion noted that VA 
failed to discuss the fact that the August 2002 rating 
decision specifically stated that the appellant "had a 
through and through injury to [his] right forearm during 
service."  The Joint Motion stated that a September 2001 VA 
examination revealed an entry wound on the ulnar aspect of 
the right forearm, and an exit wound on the radial aspect of 
the right forearm.  The examiner alluded to the extensor 
muscles in the forearm, indicative of involvement of MG VIII 
(Diagnostic Code 5308).  On the March 2004 VA examination, 
however, a right forearm entry wound scar, but no exit wound 
scar, was identified.  According to the Joint Motion, while 
the Board mentioned "mild" muscle loss of the right 
forearm, debridement following the initial injury and one or 
more retained foreign bodies (see June 2000 and March 2004 x-
ray studies) were consistent with at least moderate muscle 
damage for rating purposes.  The Joint Motion indicated that 
the March 2004 examiner diagnosed right forearm shrapnel 
wound with muscle injuries.  The Joint Motion noted that a 
through and through wound with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscle damaged.  See 38 C.F.R. § 4.56(b).  In addition, the 
Joint Motion reported that as noted above, x-rays studies had 
revealed the presence of one or more foreign bodies in the 
right forearm.  According to the Joint Motion, x-ray studies 
had also revealed a probable old right forearm fracture, with 
deformity of the radius and ulna, as well as degenerative 
changes in the left knee.  The Joint Motion stated that those 
findings had not been discussed by the Board in its 
evaluation of the service-connected disabilities.       

In regard to the bases for remand of the issue of entitlement 
to an increased rating for residuals of a left calf injury, 
the Joint Motion indicated that the current 10 percent rating 
was based on injury to MG XI.  In the March 2004 VA 
examination, probable injury of the superficial cutaneous 
fibular nerve of the left toes was noted.  The Joint Motion 
reported that that neurological impairment was not evaluated 
by VA.  According to the Joint Motion, as was the case with 
the right forearm injury residuals, a muscle injury rating 
may be "combined" with a peripheral nerve "paralysis" 
rating of the same body part, provided that entirely 
different functions were affected.  See 38 C.F.R. § 4.55(a); 
see also Esteban v. Brown, 6 Vet. App. 259, 263 (1994).  In 
addition, the appellant's separation examination revealed a 
scar of the "right" thigh.  The Joint Motion stated that 
since "right" and "left" were reversed with regard to 
other scarring, that may very well have referred to the left 
thigh."  In the March 2004 VA examination, reference was 
made to shrapnel wounding of the left "upper" and "lower" 
leg.  The Joint Motion indicated that it was unclear whether 
the "upper" leg actually meant the thigh, in the same sense 
that the appellant's forearm was incorrectly identified as 
his "arm" in his service medical records and the June 1949 
rating action.      

In regard to the bases for remand of the issue of entitlement 
to an initial evaluation in excess of 10 percent for a 
residual scar of the left calf, the Joint Motion stated that 
the current 10 percent rating under Diagnostic Code 7804 was 
based on a superficial scar which was tender on examination.  
According to the Joint Motion, the scar had been described in 
the September 2001 VA examination as measuring 3.5 by 3 
inches.  Diagnostic Code 7801 provides a 10 percent rating 
when the scarred area exceeds 6 square inches and is "deep" 
or caused limited motion.  The Joint Motion stated that in 
light of the above, while the size criterion was met, it was 
unclear from the current record as to whether either of the 
remaining criteria was satisfied.  The Joint Motion noted 
that separate ratings were assignable for scarring from a 
single injury if the symptoms were not duplicative and did 
not overlap.  See Esteban, 6 Vet. App. at 263.  In Esteban, 
three separate 10 percent ratings were granted based on 
painful scarring, disfiguring scarring, and muscle damage, 
all resulting from the same facial injury.     

The July 2005 Joint Motion stated that on remand, the 
appellant should be afforded examinations by an orthopedist, 
neurologist, and any other appropriate specialist, to 
determine, based on a review of the claims file, including 
the appellant's service medical records, current clinical 
findings, x-ray studies, and any other indicated special 
studies or tests, the specific right upper extremity and left 
lower extremity muscle which were penetrated or otherwise 
involved when the appellant sustained the shell fragment 
wounds in service.  According to the Joint Motion, it was 
important that all findings be described in an anatomically 
precise fashion.  To the extent possible, the specific 
muscles penetrated by the retained foreign body(ies) in the 
right forearm should be identified.  The depth of the left 
calf scarring should be determined and any limitation of 
function, including restriction of motion, due to scarring 
should be ascertained.  All involved nerves in the right 
upper and left lower extremities should be specifically 
identified.  All functional limitations imposed by residual 
musculoskeletal disability, neurological disability, or 
scarring due to the in-service wounds should be specifically 
set forth.  The examiners should correlate their findings.  
The Joint Motion stated that upon completion of the medical 
examinations, the increased rating claims should be 
readjudicated for the purpose of determining whether any 
additional separate ratings, or increase in current ratings, 
are warranted.  

Therefore, in accordance with the Joint Motion, this case is 
remanded to the RO for the following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded 
comprehensive neurological and orthopedic 
examinations to determine the current 
severity of the appellant's service-
connected shell fragment wound residuals 
of the right forearm, to include median 
nerve impairment, shell fragment wound 
residuals of the left calf, and shell 
fragment wound residual scar of the left 
calf.  The claims folder and a copy of 
this remand must be made available to the 
examiner(s) for review in conjunction 
with the examination.  All indicated 
testing must be conducted, and current x-
rays of the right arm and left leg must 
be obtained.    

Based on a review of the claims folder 
and the results of the examination(s), 
both the neurologist and the orthopedist 
are to answer the following questions: 

A.  The examiners are to determine the 
specific right upper extremity and left 
lower extremity muscles which were 
penetrated, or otherwise involved, when 
the appellant sustained the shell 
fragment wounds in service.  It is 
important that all findings be described 
in an anatomically precise fashion.  In 
doing so, the examiners must reconcile 
the evidence of record.  In this regard, 
the appellant's service medical records 
show that in December 1943, the appellant 
was wounded in action by shell fragment 
and suffered lacerations of the left calf 
and right arm which were debrided.  See 
Abbreviated Clinical Record.  According 
to Form 52 C, Medical Department United 
States Army, dated in December 1943 and 
January 1944, the appellant sustained a 
shell fragment "wound, lacerated, mild, 
forearm, right, lower one-third," and a 
shell fragment "wound, lacerated, 
moderately severe, leg, left, lateral 
aspect, mid one-third."  Both wounds 
were incurred in Italy by enemy 
concussion grenade.  The records also 
show that in October 1944, the appellant 
was wounded in action by "SFW (shell 
fragment wound), multiple extremities, 
left thigh, slight."  See Form 52 b, 
Medical Department, U.S.A., dated in 
October 1944.    

In the September 2001 VA examination 
report, it was reported that the 
appellant had an entry wound on the ulnar 
aspect of the right forearm, and an exit 
wound on the radial aspect of the right 
forearm.  The examiner alluded to the 
extensor muscles of the forearm, 
indicative of muscle group VIII 
(Diagnostic Code 5308).  However, in the 
March 2004 VA examination, a right 
forearm entry wound scar, but no exit 
wound scar was identified.  Thus, these 
discrepancies need to be clarified.  
Specifically, the examiners must confer 
and arrive at a consensus opinion, if 
possible, as to exactly where on the 
right upper extremity is the entry 
wound(s), and exactly where is the exit 
wound(s), if any.  Moreover, as stated 
above, the examiners must state  which 
specific muscle group(s) of the right 
upper extremity, and which specific 
muscle group(s) of the left lower 
extremity, was damaged by the shell 
fragment wounds.  The examiners must 
specifically state whether any right 
radial nerve damage, if present, is 
related to the appellant's shell fragment 
wound of the right forearm.  See March 
2000 VA examination which revealed 
"possible damage of the appellant's 
right radial nerve."  The examiners must 
also specifically state whether any 
current injury of the superficial 
cutaneous fibular nerve of the left toes 
is related to the appellant's shell 
fragment wound of the left calf.  See 
March 2000 VA examination which showed 
probable injury of the superficial 
cutaneous fibular nerve of the left toes.          

B.  The appellant's service medical 
records show that in October 1945, the 
appellant underwent a separation 
examination.  At that time, in regard to 
the appellant's skin, it was noted that 
the appellant had a "2 inch scar lateral 
side right leg; one-half scar back of 
right thigh; one-half scar back of left 
forearm; and one-half scar of the left 
heel."  Given that the appellant's 
service medical records show that the 
appellant suffered shell fragment wounds 
of the right forearm, left calf, and left 
thigh, it appears that right and left 
sides were reversed in the description of 
the related scarring.  This needs to be 
clarified.  Thus, the examiners must 
match each scar shown upon the 
appellant's current examination, with the 
scar descriptions given upon his October 
1945 separation examination, and clarify 
any apparent accidental reversal in the 
description of the scarring.  For 
example, if the appellant currently has a 
scar on his left thigh, the examiners 
must specifically state whether the scar 
on the appellant's left thigh is the same 
scar noted in the appellant's separation 
examination, although at the time of the 
separation examination, it was 
incorrectly noted that the scar was on 
the appellant's "right" thigh, rather 
than the "left" thigh.  

Regarding any scar residuals found, the 
examiners must also specifically note the 
size (width and length) of each scar, and 
whether it is superficial, unstable, 
poorly nourished, with repeated 
ulceration or painful on objective 
demonstration.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar.)  The examiners must further 
note the extent of the limitation of 
function, such as limitation of motion, 
of any affected body part, if any.  In 
regard to the appellant's service-
connected residual scar of the left calf, 
the examiners must specifically note 
whether the left calf scar causes any 
functional impairment, and whether the 
scar is deep.  (A deep scar is one 
associated with underlying soft tissue 
damage.)

C.  The examiners must also review the VA 
Medical Center (VAMC) outpatient 
treatment records which reflect that in 
June 2000, the appellant had x-rays taken 
of his right forearm, and his left tibia 
and fibula.  The June 2000 x-rays of the 
appellant's right forearm were 
interpreted as showing a light deformity 
of the distal radius and ulna, which 
possibly represented an old fracture, and 
two foreign bodies, one of which appeared 
to be metallic.  The impression was of 
degenerative-type changes involving the 
wrist and elbow; foreign bodies in the 
mid forearm.  The x-rays of the 
appellant's left tibia and fibula were 
interpreted as showing some degenerative 
changes in the knee and some mild 
degenerative changes in the tibiotalar 
joint.  The examiners must also review 
the current x-rays taken in conjunction 
with the examination.  To the extent 
possible, the specific muscles penetrated 
by the retained foreign body(ies) in the 
right forearm and/or left leg must be 
identified.

In addition, the examiners must confer 
and arrive at a consensus opinion, if 
possible, as to whether any probable old 
right forearm fracture, with deformity of 
the radius and ulna, is related to the 
appellant's shell fragment wound of the 
right forearm.

Moreover, the examiners must also 
indicate whether any current 
degenerative-type changes involving the 
wrist and elbow are related to the 
appellant's service-connected residuals 
of a right forearm injury, and whether 
any current degenerative changes in the 
knee and degenerative changes in the 
tibiotalar joint, are related to the 
appellant's service-connected left calf 
injury.

D.  As to the appellant's residuals of a 
right forearm injury, the orthopedist 
must conduct all appropriate tests and 
studies, including range of motion 
studies of the joints of the right thumb 
and fingers in degrees, and range of 
motion studies of the right wrist.  All 
clinical findings must be reported in 
detail.  The examiner must specifically 
note whether there is any ankylosis of 
any finger of the right hand.  The 
examiner must also indicate what would be 
the normal range of motion for the 
particular joints.  

Clinical findings must include whether 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
coordination associated with the right 
hand and wrist.  In addition, the 
examiner must indicate whether, and to 
what extent, the appellant experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner must express such functional 
loss in terms of degrees of limited 
motion, beyond what was shown clinically.  

The examiner must also answer the 
following questions regarding the 
appellant's right elbow:

i. Which of the appellant's arms is 
his major arm?

ii. Does the appellant have 
ankylosis of the right  elbow?

iii. What is the appellant's flexion 
of the right elbow?

iv. What is the appellant's 
extension of the right elbow?

v. Does the appellant's right elbow 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected residuals of a 
right forearm injury (if feasible, 
these determinations must be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms)?

vi. Does pain significantly limit 
functional ability during flare-ups 
or when the right elbow is used 
repeatedly over a period of time 
(this determination must also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

vii. Does the appellant have a flail 
joint impairment of the right elbow?

viii. Does the appellant have 
nonunion of the radius and ulna, 
with a flail false joint in the 
right arm?

ix. Does the appellant have an 
impairment of either the right ulna 
or the right radius?

In regard to the appellant's service-
connected residuals of a left calf 
injury, the orthopedist must indicate 
whether there is slight, moderate, 
moderately severe, or severe injury 
affecting the muscles that function to 
provide propulsion in plantar flexion of 
the left foot, stabilization of the left 
arch, flexion of the left toes, and 
flexion of the left knee.  These muscles 
consist of the posterior and lateral 
crural muscles and muscles of the calf, 
that is, triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, 
popliteus, and plantaris.   

E.  With respect to examining the median 
nerve of the right forearm, the 
neurologist must provide an opinion as to 
whether the appellant exhibits complete 
(i.e., the hand inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and 
defective, absence of flexion of index 
finger and feeble flexion of middle 
finger, inability to make a fist, 
perpetual extension of the index and 
middle fingers; inability to flex distal 
phalanx of thumb, defective opposition 
and abduction of the thumb, at right 
angles to palm; flexion of wrist 
weakened; pain with trophic disturbances) 
or incomplete paralysis.  The examiner 
must specifically comment on whether 
there is any thenar eminence atrophy.  
See VAMC outpatient treatment records 
which show that in a May 2000 
examination, it was noted that the 
appellant had thenar eminence atrophy.  
If an incomplete paralysis is identified, 
the examiner must express an opinion as 
to whether such incomplete paralysis is 
mild, moderate, or severe, and provide 
the rationale for the determination. If 
such a determination is not feasible, 
this must be stated for the record and 
the reasons provided.

F.  The examiners must further note 
whether the appellant currently 
experiences right sided carpal tunnel 
syndrome.  See VAMC outpatient treatment 
records which reflect that in a May 2000 
examination, the pertinent diagnosis was 
probable right sided carpal tunnel 
syndrome; see also September 2001 VA 
examination where the pertinent diagnosis 
was carpal tunnel syndrome, with median 
nerve injury related to the shrapnel 
wound injury.  If the examiners conclude 
that the appellant currently experiences 
right sided carpal tunnel syndrome, the 
examiners must state the specific 
symptoms of the appellant's carpal tunnel 
syndrome.  The examiners must also 
provide an opinion as to whether the 
appellant's current carpal tunnel 
syndrome, if found, was either caused or 
made worse by the appellant's service-
connected residuals of a right forearm 
injury.  

If the examiners are unable to provide 
any of the requested information with any 
degree of medical certainty, the 
examiners must clearly so state, and 
explain why.  A complete rationale for 
all opinions must be provided.  The 
report(s) must be typed.   

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination(s), 
documentation must be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
must provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  The 
supplemental statement of the case must 
address all of the issues listed on the 
title page of this decision, to 
specifically include the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for the residuals of 
an injury to the right heel.  See the 
October 2004 Board remand decision and 
the February 2005 VA examination report.  
Thereafter, the case must be returned to 
this Board for appellate review.     

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


